   Case: 4:21-cv-00848-JCH Doc. #: 5 Filed: 08/04/21 Page: 1 of 2 PageID #: 23




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MALAK BAALIM,                                      )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )            No. 4:21-CV-848 JCH
                                                   )
STATE OF MISSOURI, et al.,                         )
                                                   )
               Defendants.                         )

                                 MEMORANDUM AND ORDER

       This matter is before the Court upon self-represented plaintiff Malak Baalim’s amended

application to proceed in district court without prepaying fees or costs. ECF No. 4. Upon review

of the financial affidavit, the Court has determined that plaintiff is unable to pay the filing fee. 28

U.S.C. § 1915. Consequently, the motion will be granted.

       Additionally, the Court notes that on July 23, 2021, plaintiff was directed to file an

amended complaint on a Court-provided form pursuant to E.D. Mo. L.R. 2.06(A). ECF No. 3. On

August 4, 2021, plaintiff submitted an unsigned amended complaint via fax. The Clerk of Court

noted in the docket sheet of this matter that the amended complaint did not include plaintiff’s

signature. As a result, the Clerk of Court returned the filing to plaintiff at the address listed on the

amended complaint so that plaintiff may sign and return it to the Court for filing.

       Under Federal Rule of Civil Procedure 11, every written pleading or motion must be signed

“by a party personally if the party is unrepresented” and the Court may strike an unsigned paper

“unless the omission is promptly corrected after being called to the . . . party’s attention.”

Similarly, the local rules of this Court also require that all filings be signed by the party or the

party’s attorney. E.D. Mo. L.R. 2.01(A)(1). The Court will therefore direct plaintiff to submit a
   Case: 4:21-cv-00848-JCH Doc. #: 5 Filed: 08/04/21 Page: 2 of 2 PageID #: 24




signed, amended complaint within thirty (30) days of this Memorandum and Order. If plaintiff

fails to comply, this action will be dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s amended motion to proceed in forma pauperis

[ECF No. 4] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s original motion to proceed in forma

pauperis [ECF No. 1] is DENIED as moot.

       IT IS FURTHER ORDERED that plaintiff shall sign the amended complaint and return

it to the Court within thirty (30) days of the date of this Order.

       IT IS FINALLY ORDERED that if plaintiff fails to comply with this Order, plaintiff’s

action shall be dismissed without prejudice.

       Dated this 4th       day of August, 2021.


                                                  \s\ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE
